DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

CHRISTOS N. KRITIKOS, an individual, and JUPITER HOLDING CO.,
                            LLC,
                         Appellants,

                                    v.

                    ANDERSEN BUILDERS, INC.,
                           Appellee.

                             No. 4D15-4000

                             [ July 6, 2017 ]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; George A. Shahood, Judge; L.T. Case No. 06-735 CA.

  Steven L. Brannock of Brannock & Humphries, Tampa, for appellants.

   Kansas R. Gooden of Boyd & Jenerette, P.A., Jacksonville, Thomas A.
Berger of Boyd & Jenerette, P.A., Coconut Creek, and John P. Seiler of
Seiler Sautter Zaden Rimes & Wahlbrink, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.